Case 1:19-cr-00397-BLW Document1 Filed 12/11/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
HEATHER $8, PATRICCO, WASHINGTON, D.C., BAR NO. 465883

 

KASSANDRA MCGRADY, IDAHO STATE BAR NO, 8455 U.S, COURTS
ASSISTANTS UNITED STATES ATTORNEY nee 11 2049
DISTRICT OF IDAHO ,
WASHINGTON GROUP PLAZA IV PCV aa Ne ra ne
800 EAST PARK BOULEVARD, SUITE 600 Cee ee enter Oe GAO

BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA, yo £% ee OTP &
casero CH 19-0398 7S BLN
Plaintiff,
INDICTMENT
VS.
18 U.S.C. § 2261A(2)(A) & (B)
ALVIN WILLIE GEORGE,
Defendant.

 

 

The Grand Jury charges:
COUNT ONE

Cyberstalking
18 U.S.C, § 2261A(2)(A) & (B)

Between on or about November 30, 2016, through and including on or about December
31, 2017, in the District of Idaho, defendant, ALVIN WILLIE GEORGE, with the intent to
harass and intimidate another person, K.H., used any interactive computer service and electronic
communication service and electronic communication system of interstate commerce, and any

other facility of interstate and foreign commerce to engage in a course of conduct that placed

INDICTMENT - 1
Case 1:19-cr-00397-BLW Document1 Filed 12/11/19 Page 2 of 3

K.H. in reasonable fear of death and serious bodily injury to K.H., her immediate family
members and spouse, and caused, attempted to cause, and would reasonably be expected to cause
substantial emotional distress to K.H., in violation of Title 18, United States Code, Section
2261 A(2)(A) & (B).

COUNT TWO

Cyberstalking
18 U.S.C, § 2261A(2)(A) & (B)

Between on or about November 30, 2016, through and including on or about December
31, 2017, in the District of Idaho, defendant, ALVIN WILLIE GEORGE, with the intent to
harass and intimidate another person, M.S., used any interactive computer service and electronic
communication seryice and electronic communication system of interstate commerce, and any
other facility of interstate and foreign commerce to engage in a course of conduct that placed
M.S. in reasonable fear of death and serious bodily injury to M.S. and her immediate family
members, and caused, attempted to cause, and would reasonably be expected to cause substantial
emotional distress to M.S., in violation of Title 18, United States Code, Section 2261A(2)(A) &
(B).

COUNT THREE

Cyberstalking
18 U.S.C. § 2261A(Q2)(A) & (B)

Between on or about November 30, 2016, through and including on or about December
31, 2017, in the District of Idaho, defendant, ALVIN WILLIE GEORGE, with the intent to
harass and intimidate another person, A.S., used any interactive computer service and electronic
communication service and electronic communication system of interstate commerce, and any

other facility of interstate and foreign commerce to engage in a course of conduct that placed

INDICTMENT - 2

 
Case 1:19-cr-00397-BLW Document1 Filed 12/11/19 Page 3 of 3

A.S. in reasonable fear of death and serious bodily injury to A.S. and her immediate family
members, and caused, attempted to cause, and would reasonably be expected to cause substantial

emotional distress to A.S., in violation of Title 18, United States Code, Section 2261 A(2)(A) &

(B).

Dated this 10th day of December, 2019.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M, DAVIS
UNITED STATES ATTORNEY

 

K posse

KASSANDRA MCGRADY
ASSISTANT UNITED STATES XTTORNEY

 

INDICTMENT - 3

 
